Citation Nr: 1522376	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  13-28 597A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a bilateral leg condition.


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to February 1989.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the benefits sought on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Turning to the tinnitus claim, a July 2014 deferred rating decision failed to identify any data on the receipt of which the rating was pending.  The rating decision noted that the appeal was ready for appellate review by the Board in accordance with the change in law noted in FL 13-05.  The rating decision acknowledged that the Veteran had submitted a recent October 2013 medical opinion that linked his tinnitus to his [service-connected right ear] hearing loss.  The rating decision reviewed the evidence against the claim and determined that it had greater probative value.  

However, the claims file and the Veteran's e Folders include no evidence that the Veteran was ever provided notice of the July 2014 deferred rating decision.  In this regard, VBA Letter 20-13-05 relates that VA will provide claimants notice of "provisional" rating decisions.  

Turning to the Veteran's bilateral leg condition claim, in January 2011 correspondence he contended that his lower extremity disability had begun during active duty and continued to the present.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

An October 2010 private treatment record reflects that Veteran had periodic limb movements in sleep.  It recommended that the Veteran be questioned regarding symptoms of restless leg syndrome.  

This evidence raises the possibility that the Veteran has a bilateral leg condition as a result of active duty.  Thus, the Board finds that a remand is necessary in order for the RO to obtain a VA medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2014).  The examiner must take into account the Veteran's lay assertion of continuous post-service symptoms.  This lay evidence is highly relevant to the Veteran's claim and must be considered.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran all necessary notice of the July 2014 deferred rating decision, and conduct any development necessitated by the Veteran's response.

2.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any bilateral leg condition that may be present, to include periodic limb movements in sleep and/or restless leg syndrome.  The claims file and copies of all pertinent records from the Veteran's eFolders must be made available to the examiner.

Following a review of the relevant medical evidence, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any bilateral leg condition that may be present, to include periodic limb movements in sleep and/or restless leg syndrome, is causally related to the Veteran's active duty. 

In doing so, the examiner must consider the Veteran's lay statements regarding in-service symptoms and post-service continuity of symptoms. 

The examiner is requested to provide a rationale for any opinion expressed.

3.  Then, readjudicate the Veteran's claim.  If either benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




